Citation Nr: 1733436	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for bilateral knee disabilities. 

2. Entitlement to a compensable rating for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1988 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board remanded the appeal in March 2014 and requested the Veteran be scheduled for a board hearing. The Veteran testified at a video hearing in June 2015 before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the file. 

The appeal was remanded once more in March 2016 for additional VA examinations and to obtain outstanding treatment records. VA examinations were conducted in November 2016. 

A February 2017 rating decision increased the rating for the Veteran's bilateral knee disabilities to 10 percent, effective November 24, 2008. 


FINDINGS OF FACT

1. The Veteran's bilateral knee disabilities were manifested by some limitation of motion and pain, with full extension and flexion greater than to 45 degrees. 

2. Prior to November 15, 2016, the Veteran's bilateral pes planus was manifested by moderate symptoms to include pain and tenderness. 

3. From November 15, 2016, the Veteran's bilateral pes planus has been manifested by severe symptoms to include pain accentuated on use and manipulation, tenderness, inward bowing and marked deformity (pronation). 


CONCLUSIONS OF LAW

1. The criteria for an increased rating for bilateral knee disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5261 (2016).  

2.  Prior to November 15, 2016, the criteria for a 10 percent rating for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276.

3. From November 15, 2016, the criteria for a 30 percent rating for bilateral pes planus have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil jobs. 38 C.F.R. § 4.1. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bilateral Knee Disabilities

The Veteran is assigned a 10 percent disability evaluation for each of her knees.  Under Diagnostic Code 5024, tenosynovitis is rated as arthritis based on limitation of motion of the affected part. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. With limitation of extension of the knee to 15 degrees, a 20 percent rating is assigned. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating, and with limitation of extension of the knee to 30 degrees, a 40 percent rating is assigned. Limitation of extension of the knee to 45 degrees warrants a 50 percent rating.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2016). 

Review of the Veteran's VA treatment records show a history of bilateral knee pain; she denied any acute injury or trauma and often attributed her pain to shoe inserts. 
X-rays taken in May 2010 showed some minimal medial joint space narrowing on the left. The knees were not tender and there was no evidence of swelling or crepitus. 

The Veteran was afforded a VA examination in September 2014; the diagnosis was patellofemoral pain syndrome. There was no pain or tenderness on palpation. Range of motion for the right knee was measured to 130 degrees of flexion and zero degrees of extension and for the left knee to 125 degrees of flexion and zero degrees of extension. There was no objective evidence of painful motion for either knee, and the Veteran did not report any flare-ups, functional loss or impairment regardless of repetitive use. Muscle strength and stability testing were normal. 

During the November 2016 exam, the examiner noted a continued diagnosis of patellofemoral pain syndrome. The Veteran reported flare-ups once per month in the form of swelling but no functional loss or impairment, even after repeated use. Range of motion for both knees was within normal limits; flexion was to 140 degrees, with pain at 80 degrees on the right and 70 degrees on the left. Bilateral extension was to zero degrees, with pain noted at 10 degrees. Passive range of motion was also normal. There was localized tenderness or pain on palpation of the joints. There was no reduction in muscle strength or evidence of muscle atrophy in either knee. There was no indication of instability or ankylosis.  

During the June 2015 hearing, the Veteran testified that her knees gave out at times and on one occasion, her mother had to drive her to the doctor because she had trouble bending her knee to get in the car. The doctor diagnosed it as runner's knee. She began to experience pain from her lower back down to her feet. In the hospital, she was given pain medication and muscle relaxants and was told that her back and knee problems stemmed from her foot issues. She also reported using a knee brace that did not fit properly and was therefore, not helpful. 

Based on the medical and lay evidence of record, the Boards finds that the evidence does not show the Veteran is entitled to an increased rating for either knee.

With regard to limitation of motion, the evidence shows that the Veteran has consistently demonstrated normal extension and nearly full flexion, with some pain. Such results are noncompensable under Diagnostic Codes 5260 and 5261. The Board notes that the Veteran has reported experiencing flare-ups and pain. However, there is no lay or medical evidence showing that her pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees to even warrant the minimum, 10 percent rating under Diagnostic Codes 5260 or 5261, respectively. It follows, then, that the criteria for a rating in excess of 10 percent under either diagnostic code are not met. Hence, even with consideration of the sections 4.40 and 4.45, and DeLuca, the record presents no basis assignment of a higher rating under Diagnostic Code 5260 or 5261.

The Board also finds that no other diagnostic code provides a basis for a rating in excess of 10 percent or any further separate evaluation. As there is no evidence of ankylosis, subluxation or instability, dislocated or removed cartilage, evaluation of the left knee under Diagnostic Code 5256, 5257, or 5258, respectively, is not warranted. 

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that she experiences pain. However, the current rating is representative of her symptoms and the evidence as a whole fails to show that her disability has met the criteria for a higher rating. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Bilateral Pes Planus

Diagnostic Code 5276 provides for the following ratings for pes planus: a mild, noncompensable rating is assigned when the Veteran's symptoms are relieved by built-up shoe or arch support.  

A 10 percent rating is assigned for moderate pes planus; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  

A 30 percent rating is assignable for severe bilateral flatfoot which requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use, accentuated indication of swelling on use, characteristic callosities.  

A 50 percent rating is for assignment for pronounced bilateral flatfoot, which requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Review of the Veteran's VA treatment records show she sought treatment for pain and tenderness in her feet, which worsened with walking and was better with rest. She was provided arch supports and custom orthotics to relieve her symptoms. An examination conducted in May 2010 showed that her left foot was nontender to palpation, she was able to wiggle toes.  Her right foot had full range of motion and was nontender to palpation along the medial/lateral ankle and Achilles tendon. 

The Veteran was afforded a VA examination in September 2014; bilateral pes planus was confirmed. There was no pain, swelling or callouses. The Veteran tried arch supports but her symptoms remained. There was decreased longitudinal arch height of both feet on weight-bearing but no other objective symptoms. She did not report any flare-ups, functional loss or impairment regardless of repetitive use.  

During the November 2016 VA exam, the Veteran reported extreme tenderness and pain in the ball of her foot, which was accentuated on use and with manipulation. There was no swelling or callouses. She had decreased longitudinal arch height on weight-bearing in both feet. There was also evidence of marked deformity; pronation of both feet. In the left foot, the weight-bearing line fell over or medial to the great toe and there was inward bowing of the Achilles tendon of both feet. She was given arch supports that relieved some of her symptoms. The examiner entered diagnoses of pes planus and plantar fasciitis. 

During the 2015 hearing before the undersigned, the Veteran testified that due to the consistent pain in her feet, she was unable to wear anything other than gym shoes and required arch supports that did not always help. She utilized every form of treatment offered to her without results, including a cast, boot, and physical therapy. 
She also noted that she missed some work to attend appointments with podiatry. 

Based on the foregoing, the Board finds that prior to November 2016, the Veteran is entitled to a 10 percent evaluation, given the evidence of foot pain (albeit subjective) and to a 30 percent evaluation effective from November 15, 2016, the date of her VA examination where she demonstrated more severe pain and pronation.  However, there has been no marked inward displacement and severe spasm of the Achilles tendon, not improved by orthopedic shoes or appliances, as to warrant a rating in excess of 30 percent.  



ORDER

An increased rating for bilateral knee disabilities is denied. 

Subject to the law and regulations governing the payment of monetary benefits, prior to November 15, 2016, a 10 percent evaluation for bilateral pes planus is granted.  

Subject to the law and regulations governing the payment of monetary benefits, from November 15, 2016, a disability rating of no more than 30 percent for bilateral pes planus is granted. 



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


